SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

644
KA 10-02341
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

RONALD WENDT, II, ALSO KNOWN AS RONALD J. WENDT, II,
ALSO KNOWN AS RONALD J. WENDT, DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered November 15, 2010. The judgment convicted
defendant, upon a jury verdict, of aggravated vehicular homicide,
vehicular manslaughter in the second degree, manslaughter in the
second degree, driving while intoxicated, a misdemeanor (two counts),
vehicular assault in the second degree (two counts), aggravated
vehicular assault, assault in the second degree (two counts) and
assault in the third degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by the defendant and by the attorneys for the parties on June
5, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    June 14, 2013                          Frances E. Cafarell
                                                   Clerk of the Court